Title: From Alexander Hamilton to Joseph Brock, 8 January 1800
From: Hamilton, Alexander
To: Brock, Joseph


          
            Sir,
            New York January 8th. 1800
          
          I have received your letter of December the 1st with the inclosed monthly return, for the future you will forward all returns to the Adjutant General.
          Application has been made to the proper departments to furnish you with Cloathing and additional sum of money for the Recruiting Service provided you have not received them since the date of your letter
          with true consideration &c &c
          Captn. Brock
        